DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 11/25/20.  Claims 1, 17, and 19 are amended. Claims 1-20 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 19 and dependents claims 2-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12-14, and 16-21 are rejected under 35 U.S.C. 102a1 as being anticipated by Zheng CN 103763178. US Publication No. 2016/0164991 serves as a translation, provided by the Examiner.

Re Claim 1, Zheng discloses a method comprising: receiving, by at least one processor from a terminal, target information (setup information of the target user) to be coded in a graphic identification code, and personalized effect information (P17, where the setup information includes personalized graphic information);

processing, by the at least one processor, each data point in the first lattice data according to first-type effect information  (encoding rules ,such as  the sub encoding areas 1-4 and 6-9 or 1-9) included in the personalized effect information (P46, P88), 
to obtain second lattice data  (encoding areas 5/ areas filed with encoding information  ) which has a first personalized effect  (filled with black or white identifying the encoding area ) ; and processing , by the at least one processor, the second lattice data (encoding area 5)  according to second-type effect information (one the sub encoding areas of  1-4 and 6-9 or 1-9) included in the personalized effect information, to obtain third lattice data  (encoded contents of the personalized two dimensional code ) which has a second personalized effect different from the first personalized effect (Fig.  5, shows an example of the contents of the personalized information i.e.   recommendation information in combination with related information and Fig. 4 illustrates different image patters for the users i.e. different effect information), the third lattice data being the graphic identification code (P41, P51, and P58).
Re Claim 2,  Zheng discloses  the method according to claim 1, wherein the first-type effect information comprises liquefaction effect information (Filling in effect) , three-dimensional effect information, or rounded corner effect information, and the second-type effect information comprises effect information other than the first-type effect information (P46, P91).

Re Claim 13, Zhen discloses the method according to claim 2, wherein the processing the second data lattice comprises: in response to the second-type effect information being format information, storing the second data lattice as an image format indicated by the format information, to obtain the graphic identification code (P46).  
Re Claim 14, Zhen discloses the method according to claim 2, wherein the processing the second data lattice comprises: in response to the second-type effect information being boundary information, adding a boundary box for the second data lattice according to the boundary information, to obtain the graphic identification code (P46).  
Re Claim 16, Zhen discloses the method according to claim 1, further comprising: uploading the graphic identification code to a content delivery network (CDN) server; and receiving, from the CDN server, a CDN address of the graphic identification code (P99).  
Re Claim 17, Zhen discloses an apparatus comprising: at least one memory configured to store computer program code; and at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code including: receiving code configured to cause the at least one processor to receive, from a terminal, target information (setup information of the target user) to be coded in a graphic identification code, and personalized effect 
first lattice generation code configured to cause the at least one processor to generate first lattice data according to the target information (P43, P41; generating of the initial two dimensional barcode as shown in  the right part of Fig. 11 and Fig. 4); and
 first processing code configured to cause the at least one processor to process each data point in the first lattice data according to first-type effect information (encoding rules, such as the sub encoding areas 1-4 and 6-9 or 1-9) included in the personalized effect information (P46, P88), to obtain second lattice data (encoding areas 5/ areas filed with encoding information) which has a first personalized effect (filled with black or white identifying the encoding area); and
 graphic generation code configured to cause the at least one processor to process the second lattice data (encoding areas 5) according to second-type effect information (one the sub encoding areas of 1-4 and 6-9 or 1-9) included in the personalized effect information, to obtain third lattice data (encoded contents of the personalized two dimensional code) which has a second personalized effect different 8 from the first personalized effect (Fig.  5, shows an example of the contents of the personalized information i.e. Recommendation information in combination with related information and Fig. 4 illustrates different image patters for the users i.e. different effect information), the third lattice data being the graphic identification code (P41, P51, and P58).  
Re Claim 18,  Zhen discloses the apparatus according to claim 17, wherein the first-type effect information comprises liquefaction effect information (Filling in effect), 
Re Clam 19, Zhen discloses a non-transitory computer readable medium storing computer program code which, when executed by at least one processor, performs: receiving, from a terminal, target information (setup information of the target user) to be coded in a graphic identification code, and personalized effect information (P17, where the setup information includes personalized graphic information); 
generating first lattice data according to the target information (P43, P41; generating of the initial two dimensional barcode as shown in  the right part of Fig. 11 and Fig. 4); 
processing each data point in the first lattice data according to first-type effect information(encoding rules ,such as  the sub encoding areas 1-4 and 6-9 or 1-9) included in the personalized effect information (P46, P88), to obtain second lattice data which has a first personalized effect (encoding areas 5/ areas filed with encoding information); and processing the second lattice data (encoding areas 5)  according to second-type effect information (one the sub encoding areas of 1-4 and 6-9 or 1-9) included in the personalized effect information, to obtain third lattice data  (encoded contents of the personalized two dimensional code)  which has a second personalized effect different from the first personalized effect (Fig.  5, shows an example of the contents of the personalized information i.e.   Recommendation information in combination with related information and Fig. 4 illustrates different image patters for the 
Re Claim 20, Zhen discloses the non-transitory computer readable medium according to claim 19, wherein the first-type effect information comprises liquefaction effect information (Filling in effect), three- 9dimensional effect information, or rounded corner effect information, and the second-type effect information comprises effect information other than the first-type effect information (P46 and P91).  
Re Claim 21, Zhen discloses the method of claim 1, wherein each of the first lattice data and the second lattice data is a bit stream (Figs 4 and 11).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the claims with new limitations which necessitated new search and consideration.  Therefore this action is made final.

Conclusion
Reference is cited but not relied upon:
Ari US Publication NO. 2016/0078336 discloses a two dimensional code generator that generates an image-included two-dimensional code.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887